Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered. 

DETAILED ACTION
Claims 1, 4, 7, 10, and 21-24 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 10/07/2022.                     
Applicant has amended claim 1, 4, 7, and 10, and claims 2-3, 5-6, 8-9, and 11-20 have been cancelled.  Currently, claims 1, 4, 7, 10, and 21-24 are pending in the application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/28/2013. A certified copy of the foreign application JP 2013-223326 as required by 37 CFR 1.55 has been filed in the parent case, now abandoned, 15/032,569, filed on April 27, 2016.

Response to Arguments
Applicant’s filing of a Terminal Disclaimer is acknowledged.  However, in view of the reference application, Serial No: 16123294, having been abandoned, the non-statutory double patenting rejection is hereby withdrawn.    
Regarding rejection of claim 1 for limitation “receiving, from the location server, first information based on location of the plurality of UEs”, rejected under 35 USC § 102, the arguments filed 10/07/2022 have been considered but are not persuasive to overcome the references on record: Choyi et al. (US 2016/0065362 A1, hereinafter “Choyi”.
In claim 1:
Applicant argues that “there is no disclosure or suggestion that the notification of Choyi is based on any location of a plurality of UEs, as claimed”.  Examiner respectfully disagrees.  Choyi, in paragraph 67 teaches that the entity PSSF 202 (see par 33), receives notification from a server, which notification indicates that the UEs desire to engage in proximity communications.  Examiner notes that as is known in the art, proximity communications is provided by proximity based services that calculates distance or position between devices.  Therefore, is inferred that when PSSF 202 in Choyi receives notification from server indicating UEs desiring to engage in proximity communications, the notification contains location information of the UE devices.     
Regarding rejection of claim 1 for limitation “sending, to a UE…a message including a group ID that is distinct from a group key,”, rejected under 35 USC § 102, the arguments filed 10/07/2022 have been considered but it is moot in view of new grounds of rejection.  See rejection section below, as Salkintzis teaches the sending of group ID to a UE of the plurality of UEs, as recited in claim language.

Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1, 4, 7, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims 1, 4, 7 and 10 recites the limitations of “receive, from the location server, first information based on location of the plurality of UEs; perform a group creation upon reception of the first information; and send, to a UE among the plurality of UEs, a message including a group ID that is distinct from a group key and represents a set of UEs of the group.”.  The limitations of (paraphrasing) 1) receiving information on location of the user equipments, 2) creating a group based on the information received), and 3) sending a message with data (i.e. group ID), as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For claim limitations on claims 1, 4, 7 and 10, that is, other than reciting “processor” and “memory” nothing in the claim element precludes the steps from practically being performed in the mind. For example, in the context of this claim a person can mentally gather information on the location of the user equipment.  A person can also mentally create a group based on the location information received.  A person can manually provide information (i.e. send a message). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because for  claims 1, 4, 7 and 10, the claims only recites additional element – memory and processor, to perform the functions recited in the claims, as mentioned above.  The processor performing those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, and sending information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Also, the mention of “UE” and “server” are merely invoked in a very high level of generality and are also not required to perform the method steps.  Therefore, the claims are directed to an abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “processor” and “memory” to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer component. Specifically, the step of “sending, to a UE…, a message…”, does not amount to significantly more as it does not produce a significant outcome, specifically in the context of Security Systems.  The claims generally cite sending a message to a UE, thus not actively and positively reciting a significant action in which the particular instance acts upon or is acted upon in a way of using or benefiting from sending the message containing a group ID, therefore no significant action is performed.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 7, 10, and 21-24 rejected under 35 U.S.C. 103 as being unpatentable over *Choyi et al. (US 2016/0065362 A1, hereinafter “Choyi”) in view of Salkintzis (US 2014/0348061 A1)

*Examiner relies on the provisional application from Choyi (61/809,067), which was filed on April 5, 2013.  This date is the effective filing date for Choyi’s patent application publication.

Regarding claim 1, Choyi teaches:
 A management server (fig. 10A, eNB 1002, par 34; i.e. ProSe server or eNB) in a mobile communication system (fig. 3) including a plurality of User Equipment (UEs) (fig. 3) and a location server (fig. 10A, PSSF 202), the management server comprising: 
at least one processor (par 129; i.e. processor); and 
at least one memory coupled to the at least one processor (par 129, RAM), the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to: 
receive, from the location server, first information based on location of the plurality of UEs from the location server (par 67: “the PSSF 202 receives a notification concerning proximity communications. The notification may be received from one of the UEs 1004 or a proximity services server… The received notification may indicate that the UEs 1004 desire to engage in proximity communications…”; i.e. PSSF 202, which is located in eNB1002 (fig. 10A), receives a notification from a proximity services server about proximity communications indicating that the UEs (1004 in fig. 10A) desire to engage in proximity communications; Examiner notes that proximity communications is a subset of location based services where proximity between devices are detected and relative distances calculated.); 
Although Choyi, in paragraph [0074], initiates a proximity services key generation function so that UEs can engage in proximity communications with each other (i.e. group creation), more explicitly, Salkintzis suggests: 
perform a group creation upon reception of the first information (Salkintzis: par 37; i.e. Prose server receives indication of location to create group [“From a communication request received from first UE 104 or by another proximity determination made at first server 122, server 122 receives an indication or determines that first UE 104 and second UE 106 are in close proximity (of each other), such that direct communication can be established between first UE 104 and second UE 106”], see also par 38: “initiates the P2P group formation”); and 
send, to a UE among the plurality of UEs, a message including a group ID (Salkintzis: par 39; i.e. server provides to UE the SSID, see also par 31 which states that SSID is an identifier of the group) that is distinct from a group key (Salkintzis: par 40; i.e. secret key to be used by the group) and represents a set of UEs of the group (Salkintzis: par 31).	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a server that sends a group ID to a UE of a plurality of UEs that is different from a group key, as taught by Salkintzis, to Choyi’s invention. The motivation to do so would have been in order to publicly identify the peer to peer network group (Salkintzis: par 31).

Regarding claim 4, all claim limitations are set forth and rejected as it has been discussed in claim 1.

Regarding claim 7, Choyi teaches:
A User Equipment (UE) among a plurality of UEs in a mobile communication system (fig. 3) including a management server (fig. 10A, eNB 1002, par 34; i.e. ProSe server or eNB) and a location server (fig. 10A, PSSF 202), the UE comprising:
	at least one processor (par 129, processor); and
at least one memory (par 129, RAM) coupled to the at least one processor, the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor to: 
the management server receiving first information based on location of the plurality of UEs from the location server (par 67: “the PSSF 202 receives a notification concerning proximity communications. The notification may be received from one of the UEs 1004 or a proximity services server… The received notification may indicate that the UEs 1004 desire to engage in proximity communications…”; i.e. PSSF 202, which is located in eNB1002 (fig. 10A), receives a notification from a proximity services server about proximity communications indicating that the UEs (1004 in fig. 10A) desire to engage in proximity communications; Examiner notes that proximity communications is a subset of location based services where proximity between devices are detected and relative distances calculated.). 
Choyi does not explicitly teach yet Salkintzis suggests:
receive a message from the management server (Salkintzis: par 39; i.e. server provides to UE the SSID, see also par 31 which states that SSID is an identifier of the group), and 
performing a group creation upon reception of the first information (Salkintzis: par 37; i.e. Prose server receives indication of location to create group [“From a communication request received from first UE 104 or by another proximity determination made at first server 122, server 122 receives an indication or determines that first UE 104 and second UE 106 are in close proximity (of each other), such that direct communication can be established between first UE 104 and second UE 106”], see also par 38: “initiates the P2P group formation”), 
wherein the message includes a group ID (Salkintzis: par 39; i.e. server provides to UE the SSID, see also par 31 which states that SSID is an identifier of the group) that is distinct from a group key (Salkintzis: par 40; i.e. secret key to be used by the group) and represents a set of UEs of the group (Salkintzis: par 31). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a server that sends a group ID to a UE of a plurality of UEs that is different from a group key, as taught by Salkintzis, to Choyi’s invention. The motivation to do so would have been in order to publicly identify the peer to peer network group (Salkintzis: par 31).


Regarding claim 10, all claim limitations are set forth and rejected as it has been discussed in claim 7.

Regarding claim 21, the combination of Choyi and Salkintzis teach:
21. The management server according to claim 1, wherein the message further includes a status (Choyi: i.e. status such as joining or leaving a group ) based on the group creation (Choyi: par 78; i.e. notification indicates that a fifth UE has joined the group.).  

Regarding claim 22 and claim 23 and claim 24, all claim limitations are set forth and rejected as discussed in claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/November 19, 2022/
/ltd/